Ryan, J.
(dissenting). Our review of the record convinces us that the respondent was guilty of inexcusable misconduct and that the suspension imposed was fully warranted. His admitted failure to keep any record of his disposition of his client’s funds is a clear violation of DR 9-102(B)(3). His unjustified treatment of his client’s funds as if his only responsibility was to repay the amounts with interest many years later1 reflects adversely on his fitness to practice law.
The majority opinion does not reach the question of the evidentiary support for the findings of the hearing panel, which were adopted by the State Bar Grievance Board. Instead, it bases reversal of the order of discipline on the complainant’s willingness to discontinue the proceeding. We disagree.
We. recognize that the client’s willingness to withdraw the charge is a factor which weighs in the respondent’s favor. See State Bar Grievance Administrator v Jackson, 390 Mich 147; 211 NW2d 38 (1973). However, respondent’s conduct in conflict with the consent judgment under which the money was obtained and the return of the funds only after the involvement of the county sheriffs department and State Bar Grievance Board suggest to us a pattern of conduct bringing disrepute to the bar as a whole. State Bar Grievance Administrator v Jackson, supra, 152.
*569Accordingly, we would affirm the order of the State Bar Grievance Board.
Coleman, C.J., and Blair Moody, Jr., J., concurred with Ryan, J.

 At the time of the settlement of the automobile accident case one child was five years old and the other not yet one year of age.